

114 S3370 IS: Safety Over Secrecy Act of 2016
U.S. Senate
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3370IN THE SENATE OF THE UNITED STATESSeptember 21, 2016Mr. Whitehouse introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo restrict confidentiality agreements that prohibit the disclosure of information relating to
			 hazards to public safety or health, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safety Over Secrecy Act of 2016.
		2.Restrictions on certain confidentiality agreements in settlements
 (a)In generalChapter 111 of title 28, United States Code, is amended by adding at the end the following:  1660.Restrictions on certain confidentiality agreements in settlements (a)DefinitionIn this section, the term hazard to public safety or health means an activity, substance, or condition that has a potential to cause harm to the health or safety of the public.
						(b)Disclosure in general
 (1)In generalExcept as provided in paragraph (2), a court may not approve or order the enforcement of any provision in a settlement agreement, or other agreement relating to a settlement, between or among parties in a civil suit if—
 (A)a pleading filed in the suit alleges facts that are relevant to protecting the public from a hazard to public safety or health; and
 (B)the provision prohibits a party from— (i)disclosing the fact that the settlement was reached;
 (ii)disclosing the terms of the settlement, other than the amount of money, if any, paid under the settlement;
 (iii)discussing the suit or evidence produced in the suit; or (iv)otherwise discussing the hazard to public safety or health.
									(2)Balance of interests
 (A)In generalOn a motion by a party to an agreement described in paragraph (1), a court may approve or order the enforcement of a provision described in paragraph (1)(B), despite the fact that a pleading described in paragraph (1)(A) is filed in the suit, if the court, based on an independent finding of fact, determines that—
 (i)the public interest in the disclosure of facts that are relevant to protecting the public from a hazard to public safety or health is outweighed by a specific and substantial interest in maintaining the confidentiality of the information or records that are covered by the provision; and
 (ii)the requested order is no broader than necessary to protect the specific and substantial interest in maintaining confidentiality described in clause (i).
 (B)ConsiderationsWith respect to the balancing of interests described in subparagraph (A)(i)— (i)there shall be a rebuttable presumption that the interest in protecting financial, medical, or other similar personal information relating to an identifiable individual outweighs the public interest described in subparagraph (A)(i);
 (ii)a general interest in the settlement of disputes may not serve as a specific and substantial interest described in subparagraph (A)(i); and
 (iii)a court may redact language in a settlement agreement, in order to accommodate— (I)the privacy of personal information; and
 (II)the public benefit of awareness of hazards to public safety and health. (c)Disclosure to Federal or State agencies (1)In generalA court may not approve or order the enforcement of any provision of a settlement agreement, or other agreement relating to a settlement, between or among parties in a civil suit if—
 (A)a pleading filed in the suit alleges facts that are relevant to protecting the public from a hazard to public safety or health; and
 (B)the provision prohibits or otherwise restricts a party from disclosing a fact described in subparagraph (A) to a Federal or State agency with authority to enforce a law or regulate an activity relating to that fact.
 (2)Confidentiality maintainedThe confidentiality of a fact described in paragraph (1)(A) that is disclosed to a Federal or State agency described in paragraph (1)(B) shall be protected to the extent otherwise provided under any other law, regulation, or agreement..
 (b)Technical and conforming amendmentThe table of sections for chapter 111 of title 28, United States Code, is amended by adding at the end the following:
				1660. Restrictions on certain confidentiality agreements in settlements..